DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 08/17/2021.  Claims 1-11 are pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Punita Bhasin (reg. no. 67,4272) on Thursday, November 19, 2021.
The application has been amended as follows: 
In the Claim:
Claim 1, last line, kindly replace “code” with --node--.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, considered individually or in combination and in view of the outstanding response filed on 08/17/2021, appears to fail to fairly show or suggest a claimed exchanging a table entry memory address offset with a neighbor node within a routing path in the communication network; holding the neighbor node entry offset in a corresponding table entry; and transferring the packet according to the logical address, wherein upon transferring the packet the source node finds the routing table entry associated with a logical address and update a specific field on the packet with the table offset value for the neighbor node, wherein the node on the routing path uses the field on a received packet to lookup its own table entry, updates the field with a neighbor value on the packet, and forwards the packet to the destination node," structurally and functionally interconnected in a manner as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hunt et al. (US 2016/0105439).
Caleffi, Optimal Routing for Quantum Networks, IEEE, 14 pages, October 16, 2017.
Karp et al., The Time-less Datacenter, downloadable at http://ee380.standford.edu, 28 pages, November 16, 2016.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.